Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2015/0187899, cited by Applicant 8/5/2020)
Regarding claim 12, Jeong teaches a buried word line of a dynamic random access memory (DRAM), comprising (Figure 4E): a gate structure in a substrate 101, wherein the substrate consists of a semiconductor substrate 101 and the gate structure comprises: a first conductive layer on the substrate 111; a second conductive layer 121 on the first conductive layer 111, wherein the second conductive layer comprises a horizontal portion and two vertical portions and the horizontal portion and one of the two vertical portions comprise different thickness; and a third conductive layer 115a on and directly contacting the second conductive layer 121, wherein each of the first conductive layer 111, the second conductive layer 121, and the third conductive layer 115a consists of a single-layer structure.
	Regarding claim 13, Jeong teaches that the first conductive layer 111 is U-shaped.
	Regarding claim 14, Jeong teaches that the first conductive layer comprises titanium nitride (TiN) (see Paragraph 0047).
	Regarding claim 15, Jeong teaches that the second conductive layer 121 comprises Ti (see Paragraph 0048, where 113 has titanium, and where 121 is a silicide (polycide) of 113).
	Regarding claim 16, Jeong teaches that the third conductive layer comprises cobalt (Co) (see Paragraph 0048).
	Regarding claim 17, Jeong teaches a buried word line of a dynamic random access memory (DRAM), comprising (Figure 3): a gate structure in a substrate 101, wherein the substrate consists of a semiconductor substrate 101 and the gate structure comprises: a first conductive layer 111 in the substrate; a second conductive layer 222 on and directly contacting the first conductive layer 111, wherein the second conductive layer 222 is I-shaped; and a third conductive layer 215 on and directly contacting the second conductive layer 222, wherein each 
	Regarding claim 18, Jeong teaches that the first conductive layer 111 is U-shaped.
	Regarding claim 19, Jeong teaches that the first conductive layer 111 comprises titanium nitride (TiN) (Paragraph 0047) and the second conductive layer 222 comprises Ti (see Paragraph 0048, where 222 is a silicide of 215).
	Regarding claim 20, Jeong teaches that the third conductive layer comprises cobalt (Co) (Paragraph 0048).

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813